Case 2:20-cv-13134-LVP-RSW ECF No. 118, PageID.4778 Filed 04/06/21 Page 1 of 13




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 TIMOTHY KING, MARIAN ELLEN
 SHERIDAN, JOHN EARL
 HAGGARD, CHARLES JAMES
 RITCHARD, JAMES DAVID                      No. 2-20-cv-13134
 HOOPER, and DARREN WADE
 RUBINGH,                                   HON. LINDA V. PARKER
       Plaintiffs,
                                            MAG. R. STEVEN WHALEN
 v

 GRETCHEN WHITMER, in her                    DEFENDANTS WHITMER
 official capacity as Governor of the        AND BENSON’S MOTION
 State of Michigan, JOCELYN                    FOR LEAVE TO FILE
 BENSON, in her official capacity as            SUPPLEMENTAL
 Michigan Secretary of State and the               BRIEFING
 Michigan BOARD OF STATE
 CANVASSERS,

       Defendants,

 CITY OF DETROIT,
     Intervening Defendant,

 ROBERT DAVIS,
     Intervening Defendant,

 DEMOCRATIC NATIONAL
 COMMITTEE and MICHIGAN
 DEMOCRATIC PARTY,

      Intervening Defendants.
 ___________________________________
Case 2:20-cv-13134-LVP-RSW ECF No. 118, PageID.4779 Filed 04/06/21 Page 2 of 13




 Sidney Powell (Texas Bar No. 16209700)
 Attorney for Plaintiffs
 Sidney Powell, P.C.
 2911 Turtle Creek, Blvd
 Dallas, TX 75219
 (517) 763-7499
 sidney@federalappeals.com

 Stefanie Lambert Junttila (P71303)
 Attorney for Plaintiffs
 500 Griswold Street, Suite 2340
 Detroit, MI 48226
 (313) 963-4740
 attorneystefanielambert@gmail.com

 Scott Hagerstrom (P57885)
 Attorney for Plaintiffs
 222 West Genesee
 Lansing, MI 48933
 (517) 763-7499
 Scotthagerstrom@yahoo.com

 Gregory J. Rohl (P39185)
 Attorney for Plaintiffs
 41850 West 11 Mile Road, Suite 110
 Novi, Michigan 48375
 248.380.9404
 gregoryrohl@yahoo.com

 Heather S. Meingast (P55439)
 Erik A. Grill (P64713)
 Assistant Attorneys General
 Attorneys for Defendants
 PO Box 30736
 Lansing, Michigan 48909
 517.335.7659
 meingasth@michigan.gov
 grille@michigan.gov




                                          2
Case 2:20-cv-13134-LVP-RSW ECF No. 118, PageID.4780 Filed 04/06/21 Page 3 of 13




 David Fink (P28235)
 Attorney for Intervenor City of Detroit
 38500 Woodward Avenue, Suite 350
 Bloomfield Hills, Michigan 48304
 248.971.2500
 dfink@finkbressack.com

 Mary Ellen Gurewitz (P25724)
 Attorney for Intervenor DNC/MDP
 423 North Main Street, Suite 200
 Royal Oak, Michigan 48067
 313.204.6979
 maryellen@cummingslawpllc.com

 Scott R. Eldridge
 Attorney for Intervenor DNC/MDP
 One Michigan Avenue, Suite 900
 Lansing, Michigan 48933
 517.483.4918
 eldridge@millercanfield.com

 Andrew A. Paterson (P18690)
 Attorney for Intervenor Davis
 2893 East Eisenhower Parkway
 Ann Arbor, Michigan 48108
 248.568.9712
 Aap43@outlook.com
 _______________________________________________________/

       DEFENDANTS WHITMER AND BENSON’S MOTION FOR
           LEAVE TO FILE SUPPLEMENTAL BRIEFING

         Defendants Governor Gretchen Whitmer and Secretary of State

 Jocelyn Benson 1 move for leave to file a supplemental brief, attached as




 1
     Defendant Board of State Canvassers does not join in this motion.
                                           3
Case 2:20-cv-13134-LVP-RSW ECF No. 118, PageID.4781 Filed 04/06/21 Page 4 of 13




 Exhibit 1, in support of their Motion for Sanctions Under 28 U.S.C. §

 1927 for the following reasons stated in the attached brief.

                                          Respectfully submitted,

                                          DANA NESSEL
                                          Attorney General

                                          s/Heather S. Meingast
                                          Heather S. Meingast (P55439)
                                          Erik A. Grill (P64713)
                                          Assistant Attorneys General
                                          Attorneys for Defendants
                                          P.O. Box 30736
                                          Lansing, Michigan 48909
                                          517.335.7659
                                          Email: meingasth@michigan.gov
                                          P55439
 Dated: April 6, 2021

                      CERTIFICATE OF SERVICE

 I hereby certify that on April 6, 2021, I electronically filed the above
 document(s) with the Clerk of the Court using the ECF System, which
 will provide electronic copies to counsel of record.

                                          s/Heather S. Meingast
                                          Heather S. Meingast (P55439)
                                          Assistant Attorney General
                                          P.O. Box 30736
                                          Lansing, Michigan 48909
                                          517.335.7659




                                      4
Case 2:20-cv-13134-LVP-RSW ECF No. 118, PageID.4782 Filed 04/06/21 Page 5 of 13




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 TIMOTHY KING, MARIAN ELLEN
 SHERIDAN, JOHN EARL
 HAGGARD, CHARLES JAMES
 RITCHARD, JAMES DAVID                      No. 2-20-cv-13134
 HOOPER, and DARREN WADE
 RUBINGH,                                   HON. LINDA V. PARKER
       Plaintiffs,
                                            MAG. R. STEVEN WHALEN
 v

 GRETCHEN WHITMER, in her                    DEFENDANTS WHITMER
 official capacity as Governor of the        AND BENSON’S BRIEF IN
 State of Michigan, JOCELYN                   SUPPORT OF MOTION
 BENSON, in her official capacity as           FOR LEAVE TO FILE
 Michigan Secretary of State and the            SUPPLEMENTAL
 Michigan BOARD OF STATE                           BRIEFING
 CANVASSERS,

       Defendants,

 CITY OF DETROIT,
     Intervening Defendant,

 ROBERT DAVIS,
     Intervening Defendant,

 DEMOCRATIC NATIONAL
 COMMITTEE and MICHIGAN
 DEMOCRATIC PARTY,

      Intervening Defendants.
 ___________________________________
Case 2:20-cv-13134-LVP-RSW ECF No. 118, PageID.4783 Filed 04/06/21 Page 6 of 13




 DEFENDANTS WHITMER AND BENSON’S BRIEF IN SUPPORT
     OF MOTION FOR LEAVE TO FILE SUPPLEMENTAL
                     BRIEFING

                                          Dana Nessel
                                          Attorney General

                                          Heather S. Meingast (P55439)
                                          Erik A. Grill (P64713)
                                          Assistant Attorneys General
                                          Attorneys for Defendants
                                          PO Box 30736
                                          Lansing, Michigan 48909
                                          517.335.7659
                                          meingasth@michigan.gov
                                          grille@michigan.gov

 Dated: April 6, 2021
Case 2:20-cv-13134-LVP-RSW ECF No. 118, PageID.4784 Filed 04/06/21 Page 7 of 13




                                       TABLE OF CONTENTS

                                                                                                           Page

 Table of Contents .......................................................................................... i

 Index of Authorities ..................................................................................... ii

 Concise Statement of Issue Presented ......................................................iii

 Argument ...................................................................................................... 1

 Conclusion and Relief Requested ............................................................... 3

 Certificate of Service.................................................................................... 4




                                                         i
Case 2:20-cv-13134-LVP-RSW ECF No. 118, PageID.4785 Filed 04/06/21 Page 8 of 13




                                   INDEX OF AUTHORITIES

                                                                                                            Page

 Cases

 NCMIC Ins. Co. v. Smith, 375 F. Supp. 3d 831(S.D. Ohio 2019) ......... 2, 3

 Salkikl v. Mt. Sterling Twp. Police Dep’t, 458 F.3d 520 (6th Cir.
  2006) .......................................................................................................... 2

 Valassis Comms. v. News Corp., No. 13-14654, 2015 U.S. Dist.
  LEXIS 188366, at *3 (E.D. Mich. Dec. 23, 2015) .................................... 2

 Statutes

 28 U.S.C. § 1927 ........................................................................................... 1




                                                         ii
Case 2:20-cv-13134-LVP-RSW ECF No. 118, PageID.4786 Filed 04/06/21 Page 9 of 13




            CONCISE STATEMENT OF ISSUE PRESENTED

       1.    Whether Defendants Governor Gretchen Whitmer and
             Secretary of State Benson should be permitted to file a
             supplemental brief in support of their motion for sanctions.




                                      iii
Case 2:20-cv-13134-LVP-RSW ECF No. 118, PageID.4787 Filed 04/06/21 Page 10 of 13




                                ARGUMENT

       On January 28, 2021, Defendants Whitmer and Benson filed a

  motion seeking sanctions against Plaintiffs’ counsel pursuant to 28

  U.S.C. § 1927 and the Court’s inherent authority. (ECF No. 105.)

  Plaintiffs filed a response to that motion on February 11, 2021 (ECF No.

  112), and Defendants Whitmer and Benson filed a reply in support of

  their motion on March 11, 2021. (ECF No. 116.)

       On March 22, 2021—almost two weeks after briefing on

  Defendants’ sanctions motion had closed—Ms. Powell filed a motion to

  dismiss the Dominion Action. In her brief in support of that motion,

  Ms. Powell made a series of stunning admissions. Addressing the

  statements raised in the Dominion Action, many of which also were

  made to this Court, Ms. Powell conceded that “no reasonable person

  would conclude that the statements were truly statements of fact,” but

  rather were “claims that await testing by the courts through the

  adversary process.” Ms. Powell further argued that it was this Court’s

  responsibility—not hers or her co-counsels’—to investigate the veracity

  of the statements on which this action was based.




                                       1
Case 2:20-cv-13134-LVP-RSW ECF No. 118, PageID.4788 Filed 04/06/21 Page 11 of 13




       These admissions go to the heart of the State Defendants’

  argument in their pending motion: the admitted conduct of Plaintiffs’

  counsel warrants sanctions because it unreasonably multiplied the

  proceedings in this case and abused the judicial process. See Salkikl v.

  Mt. Sterling Twp. Police Dep’t, 458 F.3d 520, 532 (6th Cir. 2006).

       Defendants Whitmer and Benson therefore seek to put these new

  admissions before the Court through the supplemental brief attached as

  Exhibit 1.

       Courts in the Sixth Circuit permit the filing of supplemental briefs

  where there is good cause to do so. See NCMIC Ins. Co. v. Smith, 375 F.

  Supp. 3d 831, 836 (S.D. Ohio 2019). “While the Court is not required to

  accept every filing submitted by a party, leave to file supplemental

  briefs may be granted in the interests of justice when the proposed

  submission contains ‘new authority or evidence that was not available

  [to the movant] in the exercise of reasonable diligence’ when the

  original briefs were filed.” Valassis Comms. v. News Corp., No. 13-

  14654, 2015 U.S. Dist. LEXIS 188366, at *3 (E.D. Mich. Dec. 23, 2015)

  (citation omitted).




                                       2
Case 2:20-cv-13134-LVP-RSW ECF No. 118, PageID.4789 Filed 04/06/21 Page 12 of 13




       Even absent good cause, courts may grant supplemental briefing

  where the non-moving party will suffer no prejudice by the filing of the

  brief. NCMIC Ins., 375 F. Supp. 3d at 836.

       Here, there is good cause to permit Defendant Whitmer and

  Benson’s supplemental brief. Ms. Powell’s admissions in the Dominion

  Action are directly relevant to Defendants’ sanctions motion here. And

  Because Ms. Powell did not make the admissions until March 22, 2021,

  no amount of diligence on Defendants’ part would have made the

  statements available before briefing on the sanctions motion closed on

  March 11, 2021.

       Further, there will be no harm to Plaintiffs or their counsel if the

  Court grants leave here. The statements that Defendants seek to put

  before the Court came from Ms. Powell herself. Thus, there can be no

  unfair surprise or other prejudice to Plaintiffs or their counsel because

  the proposed brief merely addresses Ms. Powell’s own statements.


              CONCLUSION AND RELIEF REQUESTED

       For these reasons, Defendants Governor Gretchen Whitmer and

  Secretary of State Jocelyn Benson respectfully request that this



                                       3
Case 2:20-cv-13134-LVP-RSW ECF No. 118, PageID.4790 Filed 04/06/21 Page 13 of 13




  Honorable Court enter an Order granting Defendants leave to file the

  supplemental brief attached as Exhibit 1.


                                           Respectfully submitted,

                                           Dana Nessel
                                           Attorney General

                                           s/Heather S. Meingast
                                           Heather S. Meingast (P55439)
                                           Erik A. Grill (P64713)
                                           Assistant Attorneys General
                                           Attorneys for Defendant
                                           P.O. Box 30736
                                           Lansing, Michigan 48909
                                           517.335.7659
                                           Email: meingasth@michigan.gov
                                           P55439
  Dated: April 6, 2021


                       CERTIFICATE OF SERVICE

  I hereby certify that on April 6, 2021, I electronically filed the above
  document(s) with the Clerk of the Court using the ECF System, which
  will provide electronic copies to counsel of record.

                                           s/Heather S. Meingast
                                           Heather S. Meingast (P55439)
                                           Assistant Attorney General
                                           P.O. Box 30736
                                           Lansing, Michigan 48909
                                           517.335.7659




                                       4
